DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-10, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gere (US 2008/0264348) in view of Baillie (US 5,361,725) and Hearrell (US 6,971,333).
In re. claim 1, Gere teaches a method for domestically training an animal, the method comprising the steps of: providing a puppy apartment container comprising: a top frame, a bottom frame, and four wire walled sidewall frames forming a rectangularly-shaped container portion (enclosure (110) constructed using a wire mesh of sufficient strength to contain a puppy or older dog) (para [0018]);  a plurality of locations (designated by latrine tray (120) and resting pad (130)) (fig. 1) thereby allowing the animal to pass from one interior apartment portion of the container to another interior apartment portion (enclosure devoted to a resting area and a latrine area) (para [0022]); wherein the plurality of locations within the container portion interior changes the relative size of the one interior apartment portion of the container in relation to the another interior apartment portion (devoted resting area and latrine area changes the relative size of enclosure (110)); wherein the sidewall frames and dividing frame each have perpendicularly running welded wires having surfaces being formed by spaced parallel end and side wire members being evenly divided into a plurality of rectangles by regularly spaced cross-wires thereby forming wire walls (fig. 1); wherein the plurality of locations comprise at least three pairs of successively disposed spaced parallel end and side wire members of the two oppositely disposed sidewall frames (fig. 1); locating a first location of the plurality of locations based upon a first size of the animal, the first location establishing the one interior apartment portion as a first bedroom portion only large enough for the animal to position itself to stand, turn and stretch, and the first location establishing the another interior apartment portion as a first bathroom portion (latrine area may be 30-50% of the enclosure space) (para [0022]) (based on animal size) (para [0020]); and a second location of the plurality of locations based upon a second size of the animal (para [0020]), the second location establishing the one interior apartment portion as a second bedroom portion sized larger in comparison to the first bedroom portion (resting area may be 70% of the enclosure space) (para [0022]) while still only large enough for the animal to position itself to stand, turn and stretch (para [0020]), and the second location establishing the another interior apartment portion as a second bathroom portion sized smaller in comparison to the first bathroom portion (e.g. when the bedroom portion is 70% and the latrine portion is 30%) (para [0022]).
Gere fails to disclose an apartment room divider having a wire walled dividing frame adjustably attachable to a container portion interior, locating the apartment room divider at a second location of the plurality of locations based upon a second size of the animal as the animal grows, and being less in height and width than said container portion and having a kennel opening positioned within said dividing frame.
Baillie teaches an apartment room divider (34, 36) adjustably attachable to a container portion interior (i.e. removable attachable to slots (38)) (fig. 3) and being less in height and width than said container portion (figs. 1 and 3) and having a kennel opening (40, 42) positioned within said dividing frame (figs. 1, 4A, 4B).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere to include the teachings of Baillie to have the recited apartment room divider, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of creating a course designed to trap and gather any bark chip accumulations on the animal’s fur and/or paws following from its use of the latrine tray. 
Hearrell teaches a divider (150) having a wire walled dividing frame (fig. 2), and locating the apartment room divider at a second location of the plurality of locations (in openings (56)) based upon a second size of the animal as the animal grows (col. 5, ln. 48-52).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere as modified by Baillie to include the teachings of Hearrell to have the divider as a wire walled frame, for the purpose of permitting the animal to get the feeling of a large living space inside the kennel.
Further, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere as modified by Baillie to include the teachings of Hearrell to locate the apartment room divider at a second location of the plurality of locations  based upon a second size of the animal as the animal grows, for the purpose of allowing the animal owner to purchase and use the kennel when the animal is a baby.
In re. claim 4, Gere as modified by Baillie and Hearrell (see Gere) teach the method for domestically training an animal as in claim 1, wherein the puppy apartment container further comprises a plurality of connectors (170) for securing together said frames (fig. 1).
In re. claim 5, Gere as modified by Baillie and Hearrell (see Gere) teach the method for domestically training an animal as in claim 1, wherein the puppy apartment container further comprises a removable bottom tray (120) disposable within said container portion for providing support for a weight of the animal and for receiving and collecting domestic animal waste product, excrement, and urine (para [0033]).
In re. claim 6, Gere as modified by Baillie and Hearrell (see Gere) teach the method for domestically training an animal as in claim 1, wherein the puppy apartment container further comprises removable doors (160, 180) with latches disposable for locking said sidewall frames in the closed position (para [0024] [0026]).
In re. claim 7, Gere as modified by Baillie and Hearrell (see Gere) teach the method for domestically training an animal as in claim 1, wherein the puppy apartment container further comprises an absorbent pad (130) disposable on the bottom frame and sidewall frames for collecting and removing animal waste and urine (pad provides the equivalent function).
In re. claim 8, Gere as modified by Baillie and Hearrell (see Gere) teach the method for domestically training an animal as in claim 1, wherein the puppy apartment container further comprises a material (130) disposable within the container for providing bedding (para [0023]).
In re. claim 9, Gere as modified by Baillie and Hearrell (see Gere) teach the method for domestically training an animal as in claim 1, wherein said puppy apartment container is adjustably attachable to a standard wire dog crate (wire enclosure provides the recited function).
In re. claim 10, Gere as modified by Baillie and Hearrell (see Gere) teach the method for domestically training an animal as in claim 1, wherein said puppy apartment container is formable in multiple dimensions for accommodating animals of different size (formable according to dimensions given in para [0022]).
In re. claim 15, Gere as modified by Baillie and Hearrell (see Hearrell) teach the method for domestically training an animal as in claim 1, wherein the apartment room divider is the only apartment room divider in the puppy apartment container (fig. 2).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gere as modified by Baillie and Hearrell as applied to claim 1 above, and further in view of Askins et al. (US 5,727,502).

In re. claim 2, Gere as modified by Baillie and Hearrell fail to disclose the puppy apartment container further comprises a door opening (52b) (fig. 3) disposed within any of the four walled sidewalls for allowing the animal to pass therethrough (fig. 3).
Askins teaches a puppy apartment container comprises three frames (52a, 18, 20), two of which have door openings (52b) (fig. 3) for allowing the animal to pass therethrough (figs. 1 and 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere as modified by Baillie and Hearrell to include the teachings of Askins to have a puppy apartment container comprise three frames, for the purpose of utilizing known methods of creating access openings in the enclosure.

Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gere as modified by Baillie and Hearrell as applied to claim 1 above, and further in view of Cantwell et al. (US 2012/0186529).

In re. claim 3, Gere as modified by Baillie and Hearrell fail to disclose said puppy apartment container is collapsible (figs. 5-6).
Cantwell teaches a puppy apartment container is collapsible (figs. 5-6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere as modified by Baillie and Hearrell to include the teachings of Cantwell to have said puppy apartment container as collapsible, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of improving the portability of the container. 
In re. claim 11, Gere as modified by Baillie and Hearrell fail to disclose a handle disposed on the top frame for lifting said container.
Cantwell teaches a handle (72) disposed on the top frame for lifting said container (para [0054]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere as modified by Baillie and Hearrell to include the teachings of Cantwell to have a handle disposed on the top frame, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of improving the portability of the container.

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gere in view of Yananton (US 5,025,752), Baillie, and Hearrell.

In re. claim 12, Gere teaches a method of training a puppy with a puppy apartment container, comprising: providing the puppy apartment container with a top frame, a bottom frame, sidewall frames (enclosure (110) constructed using a wire mesh of sufficient strength to contain a puppy or older dog) (para [0018]), removable doors (160, 180) (para [0024] [0026]), and a removable bottom tray (120); placing an absorbent material (210) on said removable bottom tray (120) and said sidewall frames for collecting and removing animal waste and urine (para [0032]); creating a bathroom portion and a bedroom portion sufficient for allowing the puppy to comfortably stretch and lie down (designated by latrine tray (120) and resting pad (130)) (fig. 1); thereby maintaining sufficient space within said bedroom portion for the puppy to comfortably stretch and lie down (resting area and latrine area adjustable based on size of animal) (para [0020][0022]); and engaging and conditionally training the puppy within said apartment container for reinforcing desirable domestic household behaviors (via method (300)) (fig. 3).
Gere fails to disclose a leak-proof disposable pad; and attaching an apartment room divider with a kennel opening within said puppy apartment container, and adjusting placement of said apartment room divider as the puppy grows.
Yananton teaches a leak-proof disposable pad (col. 1, ln. 20-23) (fig. 2) underneath the absorbent material (20).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere to include the teachings of Yananton to include the recited pad, for the purpose of protecting the crate bottom by providing an absorbent barrier underneath the wood chips. 
Baillie teaches an apartment room divider (34, 36) having a kennel opening (40, 42) positioned within said dividing frame (figs. 1, 4A, 4B).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere as modified by Yananton to include the teachings of Baillie to have the recited apartment room divider, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of creating a course designed to trap and gather any bark chip accumulations on its fur and/or paws following from its use of the latrine tray. 
Hearrell teaches adjusting placement of an apartment room divider (150) (in openings (56)) as the puppy grows (col. 5, ln. 48-52).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Gere as modified by Yananton and Baillie to include the teachings of Hearrell to adjust placement of the apartment room divider as the puppy grows, for the purpose of allowing the animal owner to purchase and use the kennel when the animal is a baby.
In re. claim 13, Gere as modified by Yananton, Baillie, and Hearrell (see Gere) teach the method of claim 12, wherein engaging the puppy comprises: allowing the puppy to sniff and to access the puppy apartment container throughout the day without fear or anxiety (enclosure placed within the home with puppy access provides the recited allowing step) (para [0033]); feeding treats or food to the puppy only through the puppy apartment for positive conditional training of the puppy to the apartment area (eating area separate from bodily function area) (para [0032]); exercising the puppy during daytime hours (break for exercise and play) (para [0036]); coaxing the puppy into said apartment (via scented receiving material) (para [0035]) and reinforcing desirable household behaviors (steps 330, 340) (fig. 3).
Gere as modified by Yananton, Baillie, and Hearrell fail to disclose praising the puppy with "good dog”.
The examiner takes Official Notice that animal training typically includes praising the animal with the phrase “good dog” to reinforce positive behavior.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gere as modified by Yananton, Baillie, and Hearrell to praise he puppy with "good dog”, for the purpose of reinforcing positive behaviors during the training period.

Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gere in view of Yananton, Baillie, and Hearrell as applied to claim 12 above, and further in view of House Breaking Your Puppy (https://sitmeanssit.com/housebreaking-puppies/).

In re. claim 14, Gere as modified by Yananton, Baillie, and Hearrell (see Gere) teach the method of claim 13, wherein conditional training comprises: locking said removable doors on the apartment container in the closed position for maintaining the puppy therein (latch used to maintain the doors (160, 180) in the closed position) (para [0024] [0028]); keeping the puppy in said apartment container until it eliminates waste in said bathroom portion (step (320)) (fig. 3); replacing it to said apartment device until it eliminates in said bathroom portion (after the break period) (para [0036]); repeating training the puppy to eliminate in the bathroom portion (training understood to occur over prolonged period) (para [0015]).
Gere as modified by Yananton, Baillie, and Hearrell fail to disclose engaging and praising the puppy while in the apartment container, holding and comforting the puppy followed during the break period, and repeating verbally to the puppy "go potty" for “on command” training.
House Breaking Your Puppy teaches engaging and praising the puppy while in the designated area (praising the puppy when it happens), repeating verbally to the puppy "go potty" for “on command” training (say to your puppy, “hurry up”, or “go potty” and continue to repeat the phrase until he goes) (Use an Elimination Word section).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gere as modified by Yananton, Baillie, and Hearrell to incorporate the teachings of House Breaking Your Puppy to perform the recited training technique, for the purpose of teaching the animal to go to the bathroom on command.
The examiner takes Official Notice that owners typically hold and comfort their puppy  during a break period from training.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gere as modified by Yananton, Baillie, and House Breaking Your Puppy to hold and comfort their puppy during a break period from training, for the purpose of reminding the animal it is cared for.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647